 1
 2
                                                   FILED -SOUTHERN DIVISION
                                                   CLERK U.S. DISTRICT COURT
 3
 4                                                      ,~►U ~r 2 8" ~~
                                                   j;              ..
 5
                                                  B
                                                  Y~NTRAL W~TRICT OF CALIFORNIA
                                                          v             DEPUTY
 6
                                                                         ~ ~ 0 ~~
 7
 s                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11            STATES OF AMERICA,                  Case Ivo.: SF1CR 18 - OoC~9 ~ - (~1(~
12                            Plaintiff,          ORDER OF DETENTION AFTER
                                                  HEARING
13                vs.                             [Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
                                                   § 3143(a)]
14
     Ead~e Sa,ncl-~ez,
15                            Defendant.
16
17        The defendant having been arrested in this District pursuant to a warrant issued
18   y the United States District Court for the   Ce~n~rc~~ _     D~S~ . o~ ~,'. A
19 or alleged violations) of the terms and conditions of his/her [probation] [supervised
20 elease]; and
21        The Court having conducted a detention hearing pursuant to Federal Rule of
22   rimin~~ Pro~e~iur~ 32.~(a)(E} ar~d ~~ LT.S.~. ~ ~lY~~aj~
23        The Court finds that:
24           The defendant has not met his/her burden of establishing by clear and
25        convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26        3142(b) or (c). This finding is based on      ins~a~r~~ a»~,~~5
27             vic~a~'~or               to
                              ~'11S~far~~CY, o~ ~+i~               CGSo~rces
28
 1
 2
 3          and/or
 4              The defendant has not met his/her burden of establishing by clear and
 5 '       convincing evidence that he/she is not likely to pose a danger to the safety of any
 6         other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 7         finding is based on _ y n~}~~      o~~~~io~,s         ~r►w. ~ ~~
 8                 \ STOYu

 9
10
11
12
13         IT THEREFORE IS ORDERED that the defendant be detained pending further
14     evocation proceedings.
15
16     SATED:      S~~S~~9
                                                 N E. SCOTT
17                                         iJr1ITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                           Page 2 of 2
